           Case 1:19-cv-00792-PB Document 74 Filed 07/02/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW HAMPSHIRE


  NST GLOBAL, LLC, d/b/a SB
  TACTICAL,

                 Plaintiff,
                                                    Civil Action No. 1:19-cv-00792-PB
         v.

  SIG SAUER INC.,

                 Defendant.



                        JOINT CASE MANAGEMENT STATEMENT
                         CONCERNING INTER PARTES REVIEW

       This Court’s Memorandum and Order of March 24, 2020 (Doc. 73) (“Mem. and Order”)

granted a stay of this action, pending the determination by the U.S. Patent & Trademark Office’s

Patent Trial and Appeal Board (“PTAB”) as to whether the PTAB would grant the petitions by

Defendant SIG Sauer Inc. (“SIG Sauer”) for inter partes review (“IPR”) of U.S. Patent Nos.

8,869,444 (“the ’444 Patent”) and 9,354,021 (“the ’021 Patent”) (collectively, the “Asserted

Patents”), the two patents which Plaintiff NST Global, LLC d/b/a SB Tactical (“SB Tactical”)

has asserted against SIG Sauer in the instant case. The Court’s Mem. and Order (at 16) directed

the Parties in this case to advise the Court within seven (7) days of the PTAB’s determination as

to whether it would institute IPR’s with respect to the Asserted Patents.

       Accordingly, the Parties hereby notify the Court that on June 25, 2020, the PTAB granted

both of SIG Sauer’s IPR petitions, and has instituted IPR’s. During the IPR’s, the PTAB will be

reevaluating the validity of all claims in the Asserted Patents. Copies of the IPR institution

decisions for the ’444 Patent and the ’021 Patent are attached to this Joint Case Management
          Case 1:19-cv-00792-PB Document 74 Filed 07/02/20 Page 2 of 3




Statement as Exhibits 1 and 2, respectively. The PTAB has also issued Scheduling Orders in the

IPR’s for the Asserted Patents, copies of which are attached as Exhibits 3 and 4.

Dated: July 2, 2020

 NST GLOBAL, LLC DBA SB TACTICAL,                   SIG SAUER INC.,

 By its attorneys,                                  By its attorneys,

 /s/ William R. Brees       /                       /s/ Laura L. Carroll        /
 Brittany J. Maxey-Fisher (pro hac vice)            Laura L. Carroll (NH Bar No. 17444)
 William R. Brees (pro hac vice)                    Eric G. J. Kaviar (pro hac vice)
 Samuel E. Cooley (pro hac vice)                    BURNS & LEVINSON LLP
 MAXEY-FISHER, PLLC                                 125 High Street
 100 Second Avenue South                            Boston, MA 02110
 Suite 401 North                                    Tel: 617-345-3000
 St. Petersburg, Florida 33701                      Fax: 617-345-3299
 Tel: 727-230-4949                                  lcarroll@burnslev.com
 bmaxeyfisher@maxeyfisher.com                       ekaviar@burnslev.com
 wbrees@maxeyfisher.com
 scooley@maxeyfisher.com
 Leslie C. Nixon (NH Bar No.1880)
 Nixon, Vogelman, Slawsky, & Simoneau, P.A.
 77 Central Street
 Manchester, NH 03101
 Tel: 603-669-7070
 Fax: 603-669-7080
 lnixon@davenixonlaw.com

 Jason M. Ellison (pro hac vice)
 ELLISON & LAZENBY, PLLC
 200 Central Avenue, Suite 1850
 St. Petersburg, Florida 33701
 Tel: 727-362-6151
 jellison@elattorneys.com




                                               2
          Case 1:19-cv-00792-PB Document 74 Filed 07/02/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this date, I electronically served a copy of this document

and exhibits thereto on all counsel of record via the Court’s CM/ECF system, pursuant

to Fed. R. Civ. P. 5(b)(2)(E).

Dated: July 2, 2020                                  /s/ Laura L. Carroll
                                                     Laura L. Carroll




                                                3
